UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2011 MWI VETERINARY SUPPLY, INC. (Exact name of registrant as specified in its charter) Delaware 000-51468 02-0620757 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 651 S. Stratford Drive, Suite100, Meridian, ID 83642 (Address of principal executive offices)(Zip Code) (208) 955-8930 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 3, 2011, MWI Veterinary Supply,Inc. issued a press release reporting its results for the first quarter ended December 31, 2010 of fiscal year 2011. A copy of the press release is attached as Exhibit99.1 to this report. The information in this report (including Exhibit99.1) is being furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01. Financial Statements and Exhibits (d) Exhibits The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: 99.1 MWI Veterinary Supply, Inc. press release dated February 3, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MWI VETERINARY SUPPLY, INC. Date: February 3, 2011 By: /s/ Mary Patricia B. Thompson Mary Patricia B. Thompson Senior Vice President of Finance and Administration, Chief Financial Officer EXHIBITINDEX ExhibitNo. Description MWI Veterinary Supply,Inc. press release dated February 3, 2011.
